Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended specification, Figure 4, and claims, all previous objections to the disclosure are hereby withdrawn.
	Upon consideration of the amended claims, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn. Regarding the interpretations under 35 U.S.C. 112(f) of Claims 1, 7, 14, and 16 discussed in the Office action mailed 02/05/2021, these interpretations are maintained due to the inclusion of non-structural terms such as “assembly” and “mechanism,” but because corresponding structures for performing the claimed functions have been provided in the disclosure, no rejections are associated with the 112(f) interpretations.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Kyle on 06/30/2021.
The application has been amended as follows: 
Claim 1, line 12: insert --wherein said first and second bale-forming chambers are spaced apart from each other,-- after “stuffer chutes,”
Cancel Claim 4
Claim 18, line 7: insert --wherein said first and second bale-forming chambers are spaced apart from each other,-- after “a second bale-forming chamber,”
Claim 18, lines 13-14: delete the term “first” from the limitations “the first bale-forming chamber” (both occurrences) and “a first trip mechanism,” and replace all three with the term --second-- (such that the claim reads “…in the second bale-forming chamber via a second trip mechanism associated with the second bale-forming chamber”)
This Examiner’s Amendment was approved by Primary Examiner Jimmy Nguyen on 06/25/2021.

The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art fails to teach, alone or in combination, a high-capacity square baler comprising a first knotter assembly associated with a first bale-forming chamber and a second knotter assembly associated with a second bale-forming chamber, wherein the first and second bale-forming chambers are spaced apart from each other, wherein the first and second knotter assemblies respectively include first and second trip mechanisms, wherein said first and second trip mechanisms respectively comprise first and second bale measuring assemblies configured to determine sizes of bales formed within said first and second bale-forming chambers, and wherein said first and second knotter assemblies are configured to 
Claims 2 and 5-17 are allowed by virtue of their dependence upon Claim 1.
Regarding Claim 18, prior art fails to teach, alone or in combination, a method of forming a plurality of bales of crop material with a high capacity square baler comprising the steps of: measuring bale sizes of the bales formed in the first and second bale-forming chambers via first and second trip mechanisms associated with the first and second bale-forming chambers, respectively, wherein the first and second bale forming chambers are spaced apart from each other, and wherein the first and second knotter assemblies (associated with the first and second bale-forming chambers, respectively) are configured to operate independently of one another, such that tying of the bales formed in the first and second bale-forming chambers can be performed at different times.
Claims 20-22 are allowed by virtue of their dependence upon Claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725